Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below to clarify the claim language. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
1. (Currently Amended) An image processing apparatus comprising: 
one or more memories storing instructions; and 
one or more processors executing the instructions to: 
obtain three-dimensional shape data indicating a shape of an object generated based on a plurality of images captured from different directions by a plurality of image capturing devices; 
generate color information for specifying a color of an element forming the generated three-dimensional shape data based on the generated three-dimensional shape data and the plurality of images; 
generate, based on the generated three-dimensional shape data and the plurality of images, color correction information for correcting the color of the element in accordance with a position of a virtual viewpoint and a view direction from the virtual viewpoint by selecting two image capturing devices capturing a region corresponding to the element, wherein an angle formed by a line connecting one of the selected two image capturing devices and the object and a line connecting another of the selected two image capturing devices and the object is larger than an angle formed by a line connecting one of other pairs of  and the object; and 
cause a storage unit to store the obtained three-dimensional shape data, the generated color information, and the generated color correction information in association with each other for generating a virtual viewpoint image corresponding to the virtual viewpoint.

18. (Currently Amended) An image processing method comprising: 
obtaining three-dimensional shape data indicating a shape of an object generated based on a plurality of images captured from different directions by a plurality of image capturing devices; 
generating color information for specifying a color of an element forming the generated three-dimensional shape data based on the generated three-dimensional shape data and the plurality of images; 
generating, based on the generated three-dimensional shape data and the plurality of images, color correction information for correcting the color of the element in accordance with a position of a virtual viewpoint and a view direction from the virtual viewpoint by selecting two image capturing devices capturing a region corresponding to the element, wherein an angle formed by a line connecting one of the selected two image capturing devices and the object and a line connecting another of the selected two image capturing devices and the object is larger than an angle formed by a line connecting one of other pairs of image capturing devices capturing the region corresponding to the element and the object and a line connecting another of said other pairs of image capturing devices and the object; and 
storing the obtained three-dimensional shape data, the generated color information, and the generated color correction information in association with each other for generating a virtual viewpoint image corresponding to the virtual viewpoint.

19. (Currently Amended) A non-transitory computer readable storage medium storing a program for causing a computer to perform an image processing method comprising:

generating color information for specifying a color of an element forming the generated three-dimensional shape data based on the generated three-dimensional shape data and the plurality of images; 
generating, based on the generated three-dimensional shape data and the plurality of images, color correction information for correcting the color of the element in accordance with a position of a virtual viewpoint and a view direction from the virtual viewpoint by selecting two image capturing devices capturing a region corresponding to the element, wherein an angle formed by a line connecting one of the selected two image capturing devices and the object and a line connecting another of the selected two image capturing devices and the object is larger than an angle formed by a line connecting one of other pairs of image capturing devices capturing the region corresponding to the element and the object and a line connecting another of said other pairs of image capturing devices and the object; and 
storing the obtained three-dimensional shape data, the generated color information, and the generated color correction information in association with each other for generating a virtual viewpoint image corresponding to the virtual viewpoint.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1-7, 11-13, and 15-25 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest an image processing apparatus configured to generate a virtual viewpoint image corresponding to a virtual viewpoint by: (1) generating color information for specifying a color of an element forming three-dimensional (3D) shape data representing a shape of an object captured by a plurality of image capturing devices positioned at different locations, wherein the color information is based on the 3D shape data and a plurality of images captured of the object by the plurality of image capturing devices; (2) generating color correction information, based on the 3D shape data and a plurality of images, for correcting the color of the element according to a position and direction of a virtual viewpoint by selecting two image capturing devices capturing a region corresponding to the element, wherein an angle formed by the two image capturing devices and the object is larger than an angle formed by any other pair of image capturing devices and the object; and (3) storing the three-dimensional shape data, the generated color information, and the generated color correction information in association with each other for generating the virtual viewpoint image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613